Citation Nr: 0606189	
Decision Date: 03/03/06    Archive Date: 03/14/06

DOCKET NO.  05-37 333	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.  

2.  Entitlement to service connection for tinnitus.  

REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

K. Morgan, Associate Counsel




INTRODUCTION


This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a June 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in St. 
Louis, Missouri (the RO).   

Procedural History

The veteran served on active duty from May 1951 until April 
1953.  

In February 2005, the RO received the veteran's claims of 
entitlement to service connection for hearing loss and 
tinnitus.  The June 2005 rating decision denied the veteran's 
claim.  The veteran disagreed with the June 2005 rating 
decision and initiated this appeal.  The appeal was perfected 
by the timely submission of the veteran's substantive appeal 
(VA Form 9) in November 2005.

The record reflects that a motion to advance this case on the 
docket was filed on the veteran's behalf by his 
representative in February 2006.  Taking into consideration 
the veteran's advanced age, his motion for advancement on the 
docket was granted.  See 38 C.F.R. § 20.900(c) (2005).


FINDINGS OF FACT

1.  The medical evidence of record does not indicate that the 
veteran has currently diagnosed hearing loss.  

2.  The medical evidence of record does not indicate that the 
veteran has currently diagnosed tinnitus.     
   



CONCLUSIONS OF LAW

1.  The criteria for the establishment of service connection 
of hearing loss are not met.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. §§ 3.303, 3.385 (2005).

2.  The criteria for the establishment of service connection 
of tinnitus are not met.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. § 3.303 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking entitlement to service connection for 
bilateral hearing loss and tinnitus.  Essentially, the 
veteran contends that he suffers from both of these 
conditions as a result of noise exposure during service.  

In the interest of clarity, the Board will first discuss 
certain preliminary matters.  The issues will then be 
analyzed and a decision rendered.

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the Veterans Claims 
Assistance Act of 2000 (the VCAA) [codified as amended at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107].  The VCAA eliminated 
the former statutory requirement that claims be well 
grounded.  Cf. 38 U.S.C.A. § 5107(a) (West 1991).  The VCAA 
includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate claims for VA benefits.  The VCAA also redefines 
the obligations of VA with respect to its statutory duty to 
assist claimants in the development of their claims.  See 
38 U.S.C.A. §§ 5103, 5103A (West 2002).  Regulations 
implementing the VCAA have been enacted.  See 66 Fed. Reg. 
45,630 (Aug. 29, 2001) [codified as amended at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, and 3.326(a) (2005)].  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  The VCAA is 
accordingly applicable to this case.  See Holliday v. 
Principi, 14 Vet. App. 280 (2000) [the Board must make a 
determination as to the applicability of the various 
provisions of the VCAA to a particular claim].  

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of the issue has proceeded in accordance 
with the provisions of the law and regulations.

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2005).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

After having carefully reviewed the record, the Board has 
concluded that the notice requirements of the VCAA have been 
satisfied with respect to the issues on appeal.  The Board 
observes that the veteran was informed of the relevant law 
and regulations pertaining to his claim in the November 2005 
SOC.  Specifically, the November 2005 SOC detailed the 
evidentiary requirements for service connection.  

Crucially, the AOJ informed the veteran of VA's duty to 
assist him in the development of his claim in a letter dated 
March 22, 2005, whereby the veteran was advised of the 
provisions relating to the VCAA.  Specifically, the veteran 
was advised in the March 2005 VCAA letter that VA would 
obtain all evidence kept by the VA and any other Federal 
agency, including VA facilities and service medical records.  
He was also informed that VA would, on his behalf, make 
reasonable efforts to obtain relevant private medical records 
not held by a Federal agency as long as he completed a 
release form for such.  The March 2005 VCAA letter 
specifically informed the veteran that for records he wished 
for VA to obtain on his behalf "you must give us enough 
information about your records so that we can request them 
from the person or agency that has them...It is  your 
responsibility to make sure we receive all requested records 
that are not in the possession of a Federal department or 
agency."  [Emphasis as in the original].  The letter went on 
to advise the veteran that a successful claim of entitlement 
to service connection required "a current ...disability shown 
by medical evidence." 
 
Finally, the Board notes that the March 2005 VCAA letter 
specifically notified the veteran that he could submit or 
describe any additional evidence that may be relevant to his 
claim.  Notifying him that "If there is any other evidence 
or information that you think will support your claim, please 
let us know.  If you have any evidence in your possession 
that pertains to your claim, please send it to us."  This 
request complies with the requirements of 38 C.F.R. § 3.159 
(b) in that it informed the veteran that he could submit or 
identify evidence other than what was specifically requested 
by the RO. 

In short, the record indicates that the veteran received 
appropriate notice under 38 U.S.C.A. § 5103 and Quartuccio.

The veteran is obviously aware of what is required on him and 
of VA.  Indeed, he has personally submitted evidence and 
argument in support of his claim, the tenor of which leads 
the Board to conclude that he is well informed and aware of 
his obligations.  Because there is no indication that there 
exists any evidence which could be obtained which would have 
an effect on the outcome of this case, no further VCAA notice 
is necessary.  See Dela Cruz v. Principi, 15 Vet. App. 143, 
149 (2001) [VCAA notice not required where there is no 
reasonable possibility that additional development will aid 
the veteran].   

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate claims for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2005).

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claim, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating it.  In particular, the RO has obtained the 
available service medical records.  The veteran has 
identified no additional information that should be obtained.   


The majority of the veteran's service medical records are not 
associated with the claims folder. The veteran was advised in 
the March 2005 VCAA letter that his service medical records 
were not available and may have been destroyed in a fire on 
July 12, 1973 at indicated that the National Personnel 
Records center (NPRC).    He was again notified of this in an 
additional May 2005 letter.  

The Board is cognizant of Hayre v. West, 188 F.3d 1327 (Fed. 
Cir. 1999), wherein the Court elaborated on the VA's 
responsibility to obtain a veteran's service medical records. 
The Board finds, however, that no useful purpose would be 
served in remanding this matter for more development.  In 
this case, the RO has attempted to locate the veteran's 
service medical records. The RO first submitted a request to 
the NPRC in February 2005, asking for all available military 
medical and personnel records. The NPRC advised the RO that 
no records were available.  The RO does have a copy of the 
veteran's separation examination which was obtained incident 
to a dental claim in 1955.  There is no indication that the 
service medical records or other personnel records still 
exist.

The Board observes that, where records are unavailable, "VA 
has no duty to seek to obtain that which does not exist." See 
Counts v. Brown, 6 Vet. App. 473, 477 (1994); Porter v. 
Brown, 5 Vet. App. 233, 237 (1993). See also Hayre, supra 
[VA's efforts to obtain service department records shall 
continue until the records are obtained or unless it is 
reasonably certain that such records do not exist or that 
further efforts to obtain those records would be futile].  So 
it is in this case.
  
In any event, as will be discussed in the Board's analysis 
below, the outcome of the case with respect to these two 
issue hinges on the matter of whether the veteran in fact 
currently has the claimed disabilities.  His service medical 
records from half a century ago manifestly would not answer 
that question.  Moreover, the veteran himself indicated to 
the RO in April 2005 that he did not receive treatment in 
service for the claimed conditions.  


The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim. 38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. 
§ 3.159(c)(4) (2005).  A medical examination is unnecessary 
in this case, however, because there is no objective evidence 
of a diagnosis of hearing loss or tinnitus.  
In so concluding, the Board finds that the circumstances here 
presented differ from those found in Charles v. Principi, 16 
Vet. App. 370 (2002), in which the Court held that VA erred 
in failing to obtain a medical nexus opinion where evidence 
showed acoustic trauma in service and a current diagnosis of 
tinnitus.  Significantly, in this case there is no objective 
evidence of a current diagnosis.

Accordingly, the Board finds that under the circumstances of 
this case, the VA has satisfied the notification and duty to 
assist provisions of the law and that no further actions 
pursuant to the VCAA need be undertaken on the veteran's 
behalf.

The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2005).  The veteran and his representative have been 
accorded the opportunity to present evidence and argument in 
support of his claims.  The veteran advised in his November 
2005 substantive appeal that he did not elect to present 
personal testimony at a hearing.  

Accordingly, the Board will proceed to a decision on the 
merits.

Relevant law and regulations
Service connection - in general

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. § 1110 (West 2002).

In order to establish service connection for the claimed 
disorder, there must be 
(1) medical evidence of a current disability; (2) medical, or 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between the claimed in-service 
disease or injury and the current disability.  See Hickson v. 
West, 12 Vet. App. 247, 253 (1999).  The determination as to 
whether these requirements are met is based on an analysis of 
all the evidence of record and the evaluation of its 
credibility and probative value.  See Baldwin v. West, 13 
Vet. App. 1, 8 (1999).

Service connection presupposes a current diagnosis of the 
claimed disability. See Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992).  A "current disability" means a disability 
shown by competent medical evidence to exist.  See Chelte v. 
Brown, 10 Vet. App. 268 (1997).  

Service connection - hearing loss

Impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, and 4000 hertz, in ISO units, is 40 decibels or 
greater; or when the auditory thresholds for at least three 
of these frequencies are 26 decibels or greater; or when 
speech recognition scores using the Maryland CNC Test are 
less than 94 percent.  See 38 C.F.R. § 3.385 (2005).

For certain chronic disorders, to include sensorineural 
hearing loss, service connection may be granted if the 
disease becomes manifest to a compensable degree within one 
year following separation from service.  See 38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 
3.309 (2005).

Analysis

Essentially, the veteran contends that noise exposure during 
service has led to hearing loss and tinnitus.  

As has been discussed in the law and regulations section 
above, it is well-settled that in order to be considered for 
service connection, a claimant must first have a disability.  

There is not of record any competent medical evidence of 
hearing loss or tinnitus.  The veteran has submitted no 
medical evidence to that effect and has advised VA via April 
2005 correspondence that there is no medical evidence for VA 
to obtain indicating treatment of any such disabilities.  

To the extent that the veteran himself states that he has 
been or should be diagnosed with hearing loss or tinnitus, it 
is now well-settled that lay persons, such as the veteran, 
are not competent sources of medical evidence on the nature 
or diagnosis of a disability.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494-5 (1992); see also 38 C.F.R. § 3.159 
(a)(1) [competent medical evidence means evidence provided by 
a person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or 
opinions].  

The veteran has been accorded ample opportunity to present 
medical evidence which indicates, or even suggests that he 
currently has hearing loss and/or tinnitus.  He has not done 
so.  See 38 U.S.C.A. § 5107(a) (West 2002) [it is a 
claimant's responsibility to support a claim for VA 
benefits].

VA disability benefits are not available if a disability does 
not exist.  See Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 
1997); Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998) 
[service connection cannot be granted if the claimed 
disability does not exist].  In the absence of a competent 
medical diagnosis of hearing loss or tinnitus, the first 
Hickson element has not been satisfied, and the veteran's 
claim fails on that basis.

The Board will briefly address the remaining two Hickson 
elements.
With respect to element (2), in-service disease or injury, 
the Board will separately discuss disease and injury.

With respect to in-service disease, the veteran's service 
medical records are pertinently normal.  In particular, his 
April 1953 separation examination shows normal hearing and 
does not reflect a diagnosis of tinnitus.  It is clear that 
hearing loss was not manifested top a compensable degree 
within one year after service.  Indeed, the medical record is 
devoid of any diagnosis of hearing loss at any time.  

With respect to injury, , however, element (2) is arguably 
met, since the veteran's DD Form 214 reflects participation 
in ordnance training, which would necessarily include 
exposure to hazardous noise.  

As for element (3), medical nexus, in the absence of a 
disability there cannot be a nexus, and indeed there is no 
competent medical nexus opinion of record.  
The claim fails on this basis also.  See Boyer v. West, 210 
F.3d 1351, 1353 (Fed. Cir. 2000), [a veteran seeking 
disability benefits must establish a connection between the 
veteran's service and the claimed disability].

In summary, for the reasons and bases expressed above, the 
Board concludes that  the preponderance of the evidence is 
against the veteran's claims of entitlement to service 
connection for hearing loss and tinnitus.  The benefits 
sought on appeal are accordingly denied.   


ORDER

Entitlement to service connection for hearing loss is denied.  

Entitlement to service connection for tinnitus is denied.  



____________________________________________
Barry F. Bohan 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


